Opinion of the Court, by
Judge Logan.
THIS is an action of debt on a single bill for the payment of $60, in which a jury was empannelled to enquire of the damages sustained by the detention of the debt, who gave a verdict for $65 43 cents in damages, besides costs. Upon this verdict, the court entered judgment for the damages assessed, and costs; to which judgment this writ of error is prosecuted.
The assignments of error present two questions:
1st. Whether the verdict of the jury for a gross sum in damages, instead of being for the debt, and damages for its detention, is substantially defective, and the judgment thereon erroneous?
2d. Whether the amount of the verdict being for more than the damages laid in the declaration and the judgment thereon, is erroneous?
1st. In regard to the verdict and judgment being for a gross sum in damages, there is nothing substantially defective in it, as it relates to the defendants below. If it be erroneous, it is favorable to them, and it would certainly be an over-scrupulous exactnes in the manner of entering judgment, to reverse on this ground. The cases referred to, do not seem to us as justly applicable to the present case. The case of Pollock vs. Colglazure, decided 1801, might seem at first view analogous to this. But that was a judgment for a gross sum stated to be the debt in the declaration mentioned, when in fact no such sum appeared in any part of the proceedings; but there was no verdict of a jury in that case. And the case of Fowler &c. vs. Prewitt, decided 1801, was a judgment for the debt, to be discharged by the damages assessed by the jury, when no damages had been assessed.
*123Upon the second point, it is true the doctrine is, that more damages cannot be recovered, than the party complains of; but in this case the plaintiff complained of the detention of $60 his debt, and $60 damages by reason of its detention. The jury have found for him in gross $65 43 cents, a less sum than he sued for; and that the jury did not distinguish in their verdict the amount of each, that is to say, so much for the debt, and so much for the damages for its detention, we have, under the first point made, already decided is no cause for reversing the judgment.
Judgment affirmed with costs and damages.